RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 15-June-2021 with respect to application 16/745403 filed 17-January-2020.  
Applicant has amended claims 1, 8, 12-17, and 19-20, and has cancelled claim 2.
Claims 1 and 3-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claims 1, 12 and 20 because of the following informalities:  
 Regarding claims 1, 12 and 20: The hyphen in “third-party” [lines 13, 18 and 20 respectively] of the final clause should be removed to be consistent with the previous presentation of this element [lines 11, 16 and 18].
 Regarding claims 12 and 20: The “and” at the end of the fourth clause [lines 11 and 13 respectively] should be moved to the end of the fifth clause [lines 15 and 17] in light of the added sixth clause. 
 Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-20 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12: The amended claim adds a “receiving a request” process step [sixth clause], but the claim includes an earlier “receiving a request step [second clause] where it is unclear whether these are intended to be the same or different receiving steps. The Examiner will assume for the purpose of prior art examination, that these are the same request step, but with the limitations of both the second and sixth clauses.
Regarding claims 13-19: These claims are rejected as depending from a rejected claim.
Regarding claim 20: The claim is rejected for the same reasons as presented for claim 12 previously.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 8-10 are rejected under 35 USC §103(a) as unpatentable over Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano, in view of Beaurepaire et al. (United States Patent Application Publication # US 2020/0079385 A1), hereinafter Beaurepaire.
Consider claim 1: A method of restricting usage of a vehicle, Santiano discloses a system and method for granting vehicle permissions (or restricting permissions) the method comprising:
storing usage information of the vehicle on a server, the usage information corresponding to usage of the vehicle based on a type of user using the vehicle; network servers (160), third-party servers (170) and data bases (180) on which vehicle data, authorized user data and owner data is stored [Fig. 1; Para. 0028-0030];
determining with a processor whether a user of the vehicle is an owner user or non-owner user of the vehicle; that a plurality of persons may be designated as vehicle users with permissions granted to each, that one person may be designated as an owner (with ability to modify permissions), the owner having full permission, and that persons and associated personal devices may be authenticated for access [Fig. 3, 4, 8, 13; Para. 0033, 0034, 0038, 0045];
retrieving usage parameters of the vehicle based on whether the user is determined to be the owner user or the non-owner user; wherein a user key sent through a user personal device is associated with particular vehicle use parameters as defined (and/or modified by the owner) Fig. 1, 3, 9, 13; Para. 0033, 0039, 0044-0045]; and
transmitting usage instructions to a control module of the vehicle based on whether the user is the owner user or the non-owner user; a vehicle controller (360) receiving vehicle permission instructions according to a presented user key [Fig. 3; Para. 0033].
receiving a request for use of the vehicle by the user on a third party ride-sharing system, wherein the usage instructions to the control module of the vehicle are generated based on a profile of the user on the third party ride-sharing system.
Santiano discloses that an owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets, and that such issuance of keys may be for an autonomous vehicle and/or part of a ride share arrangement [Fig. 1, 4, 8, 9, 11; Para. 0024-0025, 0033-0034, 0038-0039, 0041], but does not explicitly teach operation based on a request to a third-party ride-share system, or on user profile on such a system.  These features were known in the art, and for example:
Beaurepaire discloses an apparatus and methods for using a passenger based driving profile [Title; Abstract; Fig. 1, 3, 12; Para. 0003, 0074-0076, and specifically that profiles are generated and managed by a passenger (user) profile platform  (111) which may be used to configure a vehicle configuration via a configuration module (317) [Fig. 1, 12-13; Para. 0078-0080], that the profile platform is in communication with, and may be part of, a services platform (117) comprising one or more services (109) which may include third party Ride-share services [Fig. 1; Para. 0096-0097], that one or more profiles may be selected based in identification of one or more users, and which may be by manual user input (a request), or from a user device [Para. 0075, 0095], and according to various embodiments, to control vehicle systems 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that based on a request from one or more users associated with a third party ride-share system, that companion passengers may be selected, a vehicle selected, and various vehicle system and driving characteristics automatically configured based on pre-stored user profiles, the profiles associated with, or available to, the ride-share service, as taught by Beaurepaire and applied to a system and method for granting vehicle permissions (or restricting permissions) over a cloud network as taught by Santiano, thereby allowing a compatible vehicle and companions to be automatically selected and configured according to user preferences, thereby improving efficiency and user satisfaction.
Consider claim 3 and as applied to claim 1: The method of claim 1, further comprising receiving instructions from a device of the owner of the vehicle to activate a non-owner mode of the vehicle and transmitting instructions to the control module of the vehicle that the user is the non-owner user of the vehicle. Santiano discloses that the owner, through an application, may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets [Fig. 1, 4, 8, 9, 11; Par. 0034, 0038-0039, 0041].
Consider claim 4 and as applied to claim 1: The method of claim 1, further comprising receiving instructions from a device of a non-owner user of the vehicle to activate a non-owner mode of the vehicle and transmitting instructions to the control module of the vehicle that the user is the non-owner user of the vehicle. Santiano discloses that each registered user (including non-owner user) receives a key that is executed on the user’s personal device, and wherein the user/device may be authenticated, and the particular (non-owner) permission set associated with that particular key and user, are implemented by the vehicle [Fig. 3-4, 9-11; Para. 0030, 0033, 0039-0041].
Consider claim 5 and as applied to claim 1: The method of claim 1, wherein the usage instructions prevent operation of the vehicle above a designated speed when the user is the non-owner user. Santiano specifically discloses that vehicle permission parameters may include a maximum speed [Fig. 9, 11; Para. 0039, 0041].
Consider claim 6 and as applied to claim 1: The method of claim 1, wherein the usage instructions prevent or allow user pick-up or drop off locations or travel routes by the vehicle. Santiano specifically discloses that vehicle permission parameters may include a geofenced area, thereby limiting any route which would extend beyond the geofence limit [Fig. 9, 11; Para. 0039, 0041].
Consider claim 8 and as applied to claim 1: The method of claim 1, further comprising:
determining whether a user requesting use of the vehicle on the third-party ridesharing system is qualified to use the vehicle and
transmitting usage instructions to the control module of the vehicle if the user is determined to be qualified for use of the vehicle.

Beaurepaire specifically discloses embodiments in which a vehicle is configured (and instructions communicated therefore) based on a profile which may be associated with a third party system (1211) [Fig. 1, 12; Para. 0074-0079].
Consider claim 9 and as applied to claim 1: The method of claim 1, further comprising providing a user device to an owner of the vehicle and receiving access parameters from the owner of the vehicle through an interface on the user device. Santiano specifically discloses that the owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets [Fig. 1, 4, 8, 9, 11; Par. 0025, 0034, 0038-0039, 0041].
Consider claim 10 and as applied to claim 1: The method of claim 1, wherein the vehicle is an autonomous vehicle. Santiano specifically discloses applicability to an autonomously controlled vehicle [Para. 0025].

Claims 7 and 11 are rejected under 35 USC §103 as unpatentable over Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano, and Beaurepaire et al. (United States Patent Application Publication # US 2020/0079385 A1), hereinafter Beaurepaire, in view of Kleve et al. (United States Patent Application Publication # US 2014/0129053 A1), hereinafter Kleve.
Consider claim 7 and as applied to claim 1: The method of claim 1, wherein the usage instructions prevent operation of the vehicle in a particular area based on an ability of the vehicle to be returned to a desired location at a designated time.
Santiano discloses that vehicle permission parameters may include a geofenced area, a number of miles, and/or an authorization expiration time [Fig. 9, 11; Para. 0039, 0041], but does not expressly disclose a warning or prohibition of travel to areas for which return to a particular location by the expiration time is not possible.  This was known in the art, however, and for example:
Kleve discloses analogous systems and methods relating to vehicle rental [Title; Abstract; Fig. 1-3, 5; Para. 0007-0009], and in particular that when an expiration time approaches, and that allocated time and distance allows return to a required parking location, the system may take action to warn the user and take remedial actions [Fig. 3B; Para. 0054].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that the system may warn a user or take remedial action when a shared vehicle approaches a time and distance limit such that it may be returned by an agreed time as taught by Kieve and applied to a system and method for granting vehicle permissions (or restricting permissions) over a cloud network as taught by Santiano and as 
Consider claim 11 and as applied to claim 1: The method of claim 1, further comprising transmitting instructions to the control module of the vehicle to activate one or more cameras located on the vehicle when the vehicle is in use by a non-owner user.
Santiano does not disclose the use of a camera to monitor a vehicle user.
Beaurepaire discloses the use of a camera to monitor a passenger [Fig. 6A], but does not distinguish between and owner and other user with respect to camera use 
Kleve, however, discloses analogous systems and methods relating to vehicle rental [Title; Abstract; Fig. 1-3, 5; Para. 0007-0009], and in particular the use of an interior viewing camera to identify and monitor the behavior of a renting user [Fig. 2, 5; Para. 0040-0042; 0065-0067].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that an interior mount camera to be used to identify and monitor the behavior of a vehicle renting user as taught by Kieve and applied to a system and method for granting vehicle permissions (or restricting permissions) over a cloud network as taught by Santiano and as modified by Beaurepaire, allowing facial recognition, and providing a record of any prohibited behavior.

Claims 12-14, 16, 17 and 19 are rejected under 35 USC §103(a) as unpatentable over Zhang et al. (United States Patent # US 10,464,529 B1), hereinafter Zhang, in view of Beaurepaire et al. (United States Patent Application Publication # US 2020/0079385 A1), hereinafter Beaurepaire.
Consider claim 12: A method of restricting access to compartments of a vehicle, Zhang discloses a method and system for managing access to a vehicle compartment [Title; Abstract; Fig. 2, 3A; Col. 1, 52 to Col. 2, 11]; the method comprising:
storing compartment access information of the vehicle on a server, the compartment access information corresponding to access to the compartments of the vehicle based on a type of user requesting use of the vehicle; wherein a management server (332) and/or a trusted entity 334) may store information about a current status of a vehicle (314) and a credential list of vehicle users, whether the users are privileged users (with unlimited access), a user to be granted limited access, and the access privileges to be given to each [Fig. 3A; Col. 11, 41 to Col. 12, 68];
receiving with a processor a request for use of the vehicle by a user; wherein a user may request access to a vehicle compartment (402) [Fig. 4A; Col. 18; 40-53];
determining with a processor whether the user requesting use of the vehicle is an owner of the vehicle; determining that a request has been made, and whether the requestor is a privileged user (such as an owner) or has a temporary access token (404) [Fig. 4A, 4B; Col. 18, 54 to Col. 19, 28];
retrieving access parameters of the vehicle from the stored compartment access information of the vehicle based on whether the user is determined to be an owner user or a non-owner user; based on user privilege determination, granting full, limited or no access [Fig. 4-7; Col. 19, 29 to Col. 21, 25] and also that access to various compartments including passenger cabin (316), trunk (318) and engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13]; and
transmitting access instructions to a control module of the vehicle corresponding to the user requesting use of the vehicle, wherein the access instructions prevent or allow access to one or more of the compartments of the vehicle if the user is determined to be a non-owner user; wherein an access control module (ACM) (242) of the vehicle controller controls activation of the latches of the various according to the request and full or limited privilege granted, or prevents latch operation if access is not granted [Fog. 2-5; Col. 11, 41 to Col. 12, 41; Col. 18, 29 to Col. 19, 40].
receiving a request for use of the vehicle by the user on a third party ride-sharing system, wherein access instructions transmitted to the control module of the vehicle are generated based on a profile of the user on the third-party ride-sharing system.
Zhang discloses a system and method in which varying access privileges are granted with respect to one or more vehicles on user request based on predetermined and stored user credentials and privileges for that user, but does not explicitly teach operation based on a request to a third-party ride-
Beaurepaire discloses an apparatus and methods for using a passenger based driving profile [Title; Abstract; Fig. 1, 3, 12; Para. 0003, 0074-0076, and specifically that profiles are generated and managed by a passenger (user) profile platform  (111) which may be used to configure a vehicle configuration via a configuration module (317) [Fig. 1, 12-13; Para. 0078-0080], that the profile platform is in communication with, and may be part of, a services platform (117) comprising one or more services (109) which may include third party Ride-share services [Fig. 1; Para. 0096-0097], that one or more profiles may be selected based in identification of one or more users, and which may be by manual user input (a request), or from a user device [Para. 0075, 0095], and according to various embodiments, to control vehicle systems (seats), driving characteristics (speed, etc.) and/or select compatible companion passengers.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that based on a request from one or more users associated with a third party ride-share system, that companion passengers may be selected, a vehicle selected, and various vehicle system and driving characteristics automatically configured based on pre-stored user profiles, the profiles associated with, or available to, the ride-share service, as taught by Beaurepaire and applied to a method and system for managing access to a vehicle compartments as taught by Zhang, thereby allowing a 
Consider claim 13 and as applied to claim 12: The method of claim 12 wherein the compartments of the vehicle are selected from the group consisting of a glove box, compartment, trunk, center console, sunglasses holder, engine compartment/hood, and spare tire compartment of the vehicle. Zhang particularly discloses access to a passenger cabin (316), trunk (318) and hood (320) of an engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13].
Consider claim 14 and as applied to claim 12: The method of claim 12 the vehicle further including one or more actuators installed on the compartments of the vehicle for at least one of opening and closing the compartments of the vehicle. Zhang specifically discloses a lock mechanism (322) and latch (324), and hook (326), the lock mechanism controlled by, and in communication with the access control module (ACM), and also an exemplary actuator such as a piston for opening a hood (320) of an engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13].
Consider claim 16 and as applied to claim 12: The method of claim 12, the vehicle further including one or more actuators installed on a lock of compartments of the vehicle for one of locking and unlocking the compartments of the vehicle. Zhang discloses a plurality of actuators to control the locking of various vehicle compartments Fig. 3A; Col. 11, 12-19; Col. 11, 42 to Col. 12, 13; Col. 18, 40-53].
Consider claim 17 and as applied to claim 12: The method of claim 12, further comprising providing a user interface on a display of the vehicle, and wherein access parameters are provided through the display on the vehicle.
Zhang discloses access tokens (access parameters) to be communicated to the vehicle (ACM 242) wirelessly from the management server (332) and/or trusted entity (server) (334) and does not specifically disclose a vehicle display or user interface for direct entry by the requesting user [Fig. 2, 3A-C, 5].
Beaurepaire discloses that user /passenger input may be obtained from a variety of touch sensors on the vehicle and also a display for providing information to the user [Fig. 5, 6A, 13; Para. 0048-0052, 0131]
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention for the vehicle to comprise a display and user sensor interfaces, including touch sensors and those for mechanical interface with a display on which user, vehicle and vehicle access information may be displayed and entered and communicated, as taught by Beaurepaire and applied to a method and system for managing access to a vehicle compartments as taught by Zhang and as modified by Beaurepaire, to allow requests and information to be exchanged according to well-known and common machine/human interface.
Consider claim 19 and as applied to claim 12: The method of claim 12, the vehicle further including one or more actuators installed on the compartments of the vehicle for opening the compartments of the vehicle.  Zhang specifically 

Claims 15 and 18 are rejected under 35 USC §103 as unpatentable over Zhang et al. (United States Patent # US 10,464,529 B1), hereinafter Zhang, in view of Beaurepaire et al. (United States Patent Application Publication # US 2020/0079385 A1), hereinafter Beaurepaire, and Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano.
Consider claim 15 and as applied to claim 12: The method of claim 12 further comprising receiving a request for access to one of the compartments of the vehicle from a non-owner user, transmitting the request for access to one of the compartments of the vehicle to an owner user, and upon receiving approval to access one of the compartments of the vehicle from the owner user, transmitting instructions to the vehicle to enable access to the requested compartment of the vehicle.
Zhang describes a vehicle owner as privileged, and with full access privileges to various compartments of the vehicle and that determination of access for non-owner users is determined by pre-stored rules and policy, for which an origin is not disclosed [Fig. 5]. It was known in prior art, however, that an owner of a vehicle determines access and the extent thereof for other users based on those user requests, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that an owner generate, modify, or revoke access keys for a non-owning user, based on a request from the non-owner, permission parameters communicated through a network to allow access as taught by Santiano and applied to a method and system for managing access to a vehicle compartments as taught by Zhang and modified by Beaurepaire, thereby allowing an owner to grant, modify and revoke permissions to another user of his vehicle on a dynamic basis.
Consider claim 18 and as applied to claim 15: The method of claim 15, wherein the compartments of the vehicle are selected from the group consisting of a glove box, compartment, trunk, center console, sunglasses holder, engine compartment/hood, and spare tire compartment of the vehicle of the vehicle. Zhang particularly discloses access to a passenger cabin (316), trunk (318) and hood (320) of an engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13].

Claim 20 is rejected under 35 USC §103 as unpatentable over Zhang et al. (United States Patent # US 10,464,529 B1), hereinafter Zhang, in view of Santiano et al. (United States Patent Application Publication # US 2018/0186333 A1), hereinafter Santiano, and Beaurepaire et al. (United States Patent Application Publication # US 2020/0079385 A1), hereinafter Beaurepaire.
Consider claim 20: A method of restricting access to compartments of a vehicle, Zhang discloses a method and system for managing access to a vehicle compartment [Title; Abstract; Fig. 2, 3A; Col. 1, 52 to Col. 2, 11]; the method comprising:
receiving access parameters from an owner user of the vehicle through an interface on a user device of the owner user; that access [parameters] may be based on, or derived from rules defined in risk management policy storage (126) or transportation assert management policy storage (132), and where an owner may have full access privilege [Fig. 1; Col. 4, 34-46; Col. 8, 62 to Col. 9, 11]
storing received access parameters of the vehicle on a server, the access parameters corresponding to access to the compartments of the vehicle based on a type of user requesting use of the vehicle; wherein a management server (332) and/or a trusted entity 334) may store information about a current status of a vehicle (314) and a credential list of vehicle users, whether the users are privileged users (with unlimited access), a user to be granted 
receiving with a processor a request for use of the vehicle by a user; wherein a user may request access to a vehicle compartment (402) [Fig. 4A; Col. 18; 40-53];
determining with a processor whether the user requesting use of the vehicle is an owner of the vehicle; determining that a request has been made, and whether the requestor is a privileged user (such as an owner) or has a temporary access token (404) [Fig. 4A, 4B; Col. 18, 54 to Col. 19, 28];
retrieving access parameters of the vehicle from the store access information of the vehicle based on whether the user is determined to be an owner user or a non-owner user; based on user privilege determination, granting full, limited or no access [Fig. 4-7; Col. 19, 29 to Col. 21, 25] and also that access to various compartments including passenger cabin (316), trunk (318) and engine compartment (312) [Fig. 3A; Col. 11, 41 to Col. 12, 13]; and
transmitting access instructions to a control module of the vehicle corresponding to the user requesting use of the vehicle, wherein the access instructions prevent access to one or more of the compartments of the vehicle if the user is determined to be a non-owner user; wherein an access control module (ACM) (242) of the vehicle controller controls activation of the latches of the various according to the request and full or limited privilege granted, or prevents latch operation if access is not granted [Fog. 2-5; Col. 11, 41 to Col. 12, 41; Col. 18, 29 to Col. 19, 40].
receiving a request for use of the vehicle by the user on a third party ride-sharing system, wherein access instructions transmitted to the control module of the vehicle are generated based on a profile of the user on the third-party ride-sharing system.
Whereas Zhang describes a vehicle owner as privileged, and with full access privileges, (a) the determination of access by non-owner users is determined by pre-stored rules and policy, and for which an origin is not disclosed. It was known in prior art, however, that an owner of a vehicle determines access and the extent thereof for other users, and for example:
Santiano discloses a system and method for granting vehicle permissions (or restricting permissions) over a cloud network [Title; Abstract; Fig. 1, 4; Para. 0002-0004, 0007], and specifically: (a) that an owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets, where such issuance of keys may be for a ride share arrangement [Fig. 1, 4, 8, 9, 11; Para. 0024-0025, 0033-0034, 0038-0039, 0041].
Zhang discloses a system and method in which varying access privileges are granted with respect to one or more vehicles on user request based on predetermined and stored user credentials and privileges for that user and Santiano discloses that an owner, through an application operating on the owners personal device (120), may issue, modify and revoke a plurality of keys to a plurality of users, each with specific permission sets, and that such issuance of keys may be for an autonomous vehicle and/or part of a ride 
Beaurepaire discloses an apparatus and methods for using a passenger based driving profile [Title; Abstract; Fig. 1, 3, 12; Para. 0003, 0074-0076, and specifically: (b) that profiles are generated and managed by a passenger (user) profile platform  (111) which may be used to configure a vehicle configuration via a configuration module (317) [Fig. 1, 12-13; Para. 0078-0080], that the profile platform is in communication with, and may be part of, a services platform (117) comprising one or more services (109) which may include third party Ride-share services [Fig. 1; Para. 0096-0097], that one or more profiles may be selected based in identification of one or more users, and which may be by manual user input (a request), or from a user device [Para. 0075, 0095], and according to various embodiments, to control vehicle systems (seats), driving characteristics (speed, etc.) and/or select compatible companion passengers.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a vehicle owner determine access by others to his vehicle, and to assign and provide access parameters and authorizations to individuals or groups of non-owner users as taught by Santiano, and (b) that based on a request from one or more users associated with a third party ride-share system, that companion passengers may be 

Response to Arguments
Applicant’s arguments filed on 15-June-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 13-15, 18 and 19 under 35 USC §112(b) as indefinite [Remarks: page 8]: Applicants amendment of these claims, which now depend from claim 12, obviates this rejection, and the rejection has been withdrawn.
Consider Applicant’s remarks with respect to the rejection of independent claim 1 under 35 USC §102(b) as anticipated by Santiano (US 2018/0186333 A1) and rejection of claim 2 under 35 USC §103 as unpatentable over Santiano in view of Miu (US 2017/0187707 A1) [Remarks: page 8-9]: Applicant’s argument in brief, is that Santiano fails to disclose the receiving of a request for use of a vehicle by a user on a third party ride-sharing system, and where instructions for usage of 
Consider Applicant’s remarks with respect to the rejection of independent claim 12 under 35 USC §102(b) as anticipated by Zhang (US 10,464,529 B2) and rejection of claim 20 under 35 USC §103 as unpatentable over Zhang in view of Santiano [Remarks: page 9]:  Applicant has amended these claims to include similar limitations as added to claim 1, and offers the same argument that neither Zhang not Santiano teach or suggest the new features.  These arguments are also moot, Claim 12 is now rejected under 35 USC §103 over Zhang in view of Beaurepaire, and claim 20 is rejected under 35 USC §103 over Zhang in view of Santiano and Beaurepaire, the new rejections necessitated by the amendment.
Consider Applicant’s remarks with respect to the rejection of dependent claims 2-11 and 13-19 [Remarks: page 10]:
Regarding claim 2, rejected under 35 USC §103 over Santiano in view of Miu: Arguments with respect to this claim are moot, the claim has been cancelled by the Applicant.
Regarding claims 3-6, 9 and 10, rejected under 35 USC §102(b) over Santiano: These claims are now also rejected under 35 USC §103 over Santiano in view of Beaurepaire, based on citations and analysis presented for each in this Office action, the new rejections necessitated by the new rejection of the base claim.
Regarding claims 7 and 11, rejected under 35 USC §103 over Santiano and Kieve (US 2014/0129053 A1): These claims are now also rejected under 35 USC §103 as unpatentable over Santiano, Beaurepaire and Kieve, based on citations and analysis presented for each in this Office action, the new rejections necessitated by the new rejection of the base claim.
Regarding claim 8, rejected under 35 USC §103 over Santiano and Miu: This claim is now also rejected under 35 USC §103 as unpatentable over Santiano and Beaurepaire, based on citations and analysis presented in this Office action, the new rejection necessitated by the new rejection of the base claim.
Regarding claims 13, 14, 16 and 19, rejected under 35 USC §102(b) over Zhang: These claims are now rejected under 35 USC §103 over Zhang in view of Beaurepaire, based on citations and analysis presented for each in this Office action, the new rejections necessitated by the new rejection of the base claim.
Regarding claims 15 and 18, rejected under 35 USC §103 over Zhang and Santiano: These claims are now rejected under 35 USC §103 as unpatentable over Zhang, Beaurepaire and Santiano, based on citations and analysis presented for each in this Office action, the new rejections necessitated by the new rejection of the base claim.
Regarding claim 17, rejected under 35 USC §103 over Zhang and Miu: This claim is now also rejected under 35 USC §103 as unpatentable over Santiano and Beaurepaire, based on citations and analysis presented in this Office action, the new rejection necessitated by the new rejection of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Cao (U.S. Patent Application Publication # US 2016/0364812 A1) disclosing systems and methods for on-demand transportation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684